Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTIRCT OF FLORIDA

PATRICIA KENNEDY,

       Plaintiff,

v.

ORMOND INNKEEPERS, LLC.,

      Defendant,
________________________________/



                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

 ORMOND INNKEEPERS, LLC, (sometimes referred to as “Defendant”), for Injunctive Relief,

 and attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities

 Act, 42 U.S.C.§ 12181 et seq. (“ADA”).

 1.             Plaintiff maintains residences in Broward and Pasco Counties, is sui juris, and

                qualifies as an individual with disabilities as defined by the ADA. Plaintiff is

                unable to engage in the major life activity of walking more than a few steps

                without assistive devices. Instead, Plaintiff is bound to ambulate in a wheelchair or

                with a cane or other support and has limited use of her hands. She is unable to tightly

                grasp, pinch and twist of the wrist to operate. When ambulating beyond the comfort

                of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires

                accessible handicap parking spaces located closest to the entrances of a facility. The

                handicap and access aisles must be of sufficient width so that she can embark and

                disembark from a ramp into her vehicle. Routes connecting the handicap spaces

                and all features, goods and services of a facility must be level, properly sloped,
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 2 of 8




             sufficiently wide and without cracks, holes or other hazards that can pose a danger

             of tipping, catching wheels or falling. These areas must be free of obstructions or

             unsecured carpeting that make passage either more difficult or impossible.

             Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

             difficulty operating door knobs, sink faucets, or other operating mechanisms that

             tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

             unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

             be at the proper height so that she can put her legs underneath to wash her hands.

             She requires grab bars both behind and beside a commode so that she can safely

             transfer and she has difficulty reaching the flush control if it is on the wrong side.

             She has difficulty getting through doorways if they lack the proper clearance.

 2.          For many years, Plaintiff h a s t r a v e l e d t h r o u g h o u t C e n t r a l F l o r i d a .

             She has been in Volusia County well over one hundred times during her lifetime.

             The most recent occasion when she was in Volusia County, and specifically,

             Ormond Beach, was August 2019. Ms. Kennedy is occasionally in Volusia County

             for days at a time. She expects to be in Volusia County with at least the same

             frequency in the foreseeable future.


 3.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 4.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as Oceanfront Inn and Suites
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 3 of 8




             – Ormond, and is located at 599 South Atlantic Ave., Ormond Beach, in

             the County of Volusia, Florida (hereinafter "Property").

 5.          Venue is properly located in the Southern District because venue lies in the judicial

             district where the cause of act ion accrued. In addi ti on, t he Defen d ant

             does busi nes s in t hi s dist ri ct vi a t he Int ernet.

 6.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of Title

             III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 7.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that its place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department of Justice. Said regulations

             are set forth in the Code of Federal Regulations, the Americans With Disabilities

             Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

             incorporated by reference into the ADA. These regulations impose requirements

             pertaining to places of public accommodation, including places of lodging, to ensure

             that they are accessible to disabled individuals.

 8.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through
             a third party -
                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 4 of 8




                    reasonably permit individuals with disabilities to assess independently
                    whether a given hotel or guest room meets his or her accessibility needs;
                    (iii) Ensure that accessible guest rooms are held for use by individuals
                    with disabilities until all other guest rooms of that type have been rented
                    and the accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of
                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through
                    its reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by
                    others.

 9.          These regulations became effective March 15, 2012.

 10.         Defendant, utilizes third party booking sites which contain on line reservation

             systems which the public can utilize to reserve guest accommodations and

             review information pertaining to the goods, services, features, facilities, benefits,

             advantages, and accommodations of the property. The third party booking sites

             include Bookings.com, Hotels.com, Kayak.com, Expedia.com., and Trivago.com.

             As such, the websites are subject to the requirements of 28 C.F.R. Section

             36.302(e).

 11.         Prior to the commencement of this lawsuit, specifically on April 8, 2019, June 4th,

             5th, 10th, 14th, and 18th, 2019, and September 25th, 27th, 28th, and 30th 2019, and

             again on October 1st and 4th, 2019, while in her own home in Broward County,

             Plaintiff visited the websites for the purpose of reviewing and assessing the

             accessible features at the Property and ascertain whether they meet the

             requirements of 28 C.F.R. Section 36.302(e) and her accessibility needs.

             However, Plaintiff was unable to do so because Defendant failed to comply with

             the requirements set forth in 28 C.F.R. Section 36.302(e). As a result, Plaintiff

             was deprived the same goods, services, features, facilities, benefits, advantages,

             and accommodations of the Property available to the general public.

 12.         More specifically, none of the third party booking sites contained any
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 5 of 8




             information concerning any accessible features such as accessible lobby

             restrooms, pool lifts, or other accessible features in its guest amenities, and did

             not provide any other information pertaining to its accessible guest rooms,

             including but not limited to commodes, sinks, grab bars, bathing and restroom

             features, controls and operating mechanisms, maneuverability, and other features

             required to be accessible. beyond the statement on the Bookings.com site that the

             hotel had facilities for disabled guests. None of the third party booking sites

             allowed one to reserve an accessible room.

 13.         In the near future, Plaintiff intends to revisit the websites and/or online

             reservations system in order to test it for compliance with 28 C.F.R. Section

             36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

             avail herself of the goods, services, features, facilities, benefits, advantages, and

             accommodations of the Property.

 14.         Despite an intervening lawsuit concerning the websites, the Plaintiff was still

             unable to access the accessible features of the property because Defendant failed

             to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a

             result, Plaintiff was deprived the same goods, services, features, facilities,

             benefits, advantages, and accommodations of the Property available to the general

             public.

 15.         Plaintiff is continuously aware that the subject website remains non-compliant

             and that it would be a futile gesture to revisit the website as long as those

             violations exist unless she is willing to suffer additional discrimination.

 16.         The violations present at websites infringe Plaintiff's right to travel free of

             discrimination and deprive her of the information required to make meaningful

             choices for travel. Plaintiff has suffered, and continues to suffer, frustration and
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 6 of 8




             humiliation as the result of the discriminatory conditions present at Defendant's

             website. By continuing to operate a website with discriminatory conditions,

             Defendant contributes to Plaintiff's sense of isolation and segregation and

             deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

             privileges and/or accommodations available to the general public. By

             encountering the discriminatory conditions at Defendant's website, and knowing

             that it would be a futile gesture to return to the website unless she is willing to

             endure additional discrimination, Plaintiff is deprived of the same advantages,

             privileges, goods, services and benefits readily available to the general public. By

             maintaining a website with violations, Defendant deprives Plaintiff the equality of

             opportunity offered to the general public.

 17.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify its website to comply with the requirements of the ADA and to

             continually monitor and ensure that the subject website remains in compliance.

 18.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to this website.

             Plaintiff has reasonable grounds to believe that she will continue to be subjected

             to discrimination in violation of the ADA by the Defendant.

 19.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject website.

 20.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 7 of 8




 21.          Defendant has discriminated against the Plaintiff by denying her access to full and

              equal enjoyment of the goods, services, facilities, privileges, advantages and/or

              accommodations of its place of public accommodation or commercial facility in

              violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

              Defendant continues to discriminate against the Plaintiff, and all those similarly

              situated by failing to make reasonable modifications in policies, practices or

              procedures, when such modifications are necessary to afford all offered goods,

              services, facilities, privileges, advantages or accommodations to individuals with

              disabilities; and by failing to take such efforts that may be necessary to ensure

              that no individual with a disability is excluded, denied services, segregated or

              otherwise treated differently than other individuals because of the absence of

              auxiliary aids and services.

 22.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

 23.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject website to make it readily accessible and useable to the Plaintiff and all

              other persons with disabilities as defined by the ADA and 28 C.F.R. Section

              36.302(e); or by closing the website until such time as the Defendant cures its

              violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans
Case 0:19-cv-62619-RNS Document 1 Entered on FLSD Docket 10/22/2019 Page 8 of 8




             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.    Injunctive relief against the Defendant including an order to revise its website to

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the website to ensure that it remains in compliance with said requirement.

       c.    An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

       d.    Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.


             Respectfully Submitted,


                                       /s/ Philip Michael Cullen, III
                                       Attorney at Law – Chartered
                                       Florida Bar No: 167853
                                       621 S. Federal Highway, Suite Four
                                       Fort Lauderdale, Florida 33301
                                       Telephone: (954) 462-0600
                                       Facsimile (954) 462-1717
                                       E-mail: CULLENIII@aol.com
